UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


HEATHER MOORE,                          )
                                        )
               Petitioner,              )
                                        )
               v.                       )                      Civil Action No. 16-1913-RC
                                        )
                                        )
TOM WHEELER,                            )
                                        )
                                        )
               Respondent.              )


                                   MEMORANDUM OPINION

       This action was commenced by the filing of a Petition for a Writ of Habeas Corpus under

28 U.S.C. § 2241. For the following reasons, the petition will be denied and this case will be

dismissed.

           A court entertaining an application for a writ of habeas corpus shall forthwith
           award the writ or issue an order directing the respondent to show cause why
           the writ should not be granted, unless it appears from the application that the
           applicant or person detained is not entitled thereto.

28 U.S.C. § 2243.

       The petitioner, Heather Moore, has named the Commissioner of the Federal

Communications Commission (“FCC”) as the respondent, listed her place of confinement as the

FCC, and claimed that her “custody” is based on an “FCC Administrative Ruling.” Pet. at 1.

“[T]he essence of habeas corpus is an attack by a person in custody upon the legality of that

custody, and . . . the traditional function of the writ is to secure release from illegal custody.”

Preiser v. Rodriguez, 411 U.S. 475, 484 (1973); see generally § 2241 (“Power to grant writ”).




                                                   1
Dismissal is required because petitioner is not a “prisoner” in custody by virtue of “order,

process, judgment or decree of a court or judge of the United States” or that of a state court. Id.

§ 2241(c). A separate Order accompanies this Memorandum Opinion.




                                                      ________/s/____________
                                                      RUDOLPH CONTRERAS
                                                      United States District Judge

DATE: September 30, 2016




                                                 2